Citation Nr: 0839318	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-25 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1977 
and from August 1977 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim 
seeking service connection for low back injury.

A Board hearing was held at the RO before the undersigned 
Veterans Law Judge in May 2007.  Subsequently the veteran 
submitted additional evidence to the Board, accompanied by a 
waiver of RO consideration of such evidence.

This case was previously before the Board in September 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The medical evidence reveals that the veteran has a low back 
injury that is related to his active service.


CONCLUSION OF LAW

A low back injury was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008)




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The veteran seeks entitlement to service connection for a low 
back injury.  The veteran contends that his back was injured 
due to heavy lifting in service and an accident where he was 
pinned between two vehicles at Fort Hood during his first 
period of active duty between June 1971 and May 1977.  The 
veteran claims that he was hospitalized at that time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any low back injury.  
Upon examination at retirement from active service in July 
1991 the veteran was not noted to have any spine or 
muscloskeletal conditions.  The veteran checked "Don't 
Know" to the question of recurrent back pain on his Report 
of Medical History in July 1991.  The Board notes that 
service medical records for the veteran's first period of 
service, June 1971 to May 1977 are not associated with the 
claims folder.  Attempts were made, pursuant to the Board's 
September 2007 remand to obtain these records; however, they 
have not been located.

The first post-service report of low back pain was recorded 
in the veteran's medical records from September 2005.  
Subsequently, the veteran was diagnosed with intervertebral 
disc degeneration of the lumbar spine by Dr. N.G.B., who 
reported that he has been treating the veteran for 
approximately eighteen months.  In a statement dated in May 
2007 Dr. N.G.B. rendered the opinion that the veteran's 
"current back problems are directly related to circumstances 
existing during his active duty. . ."

In July 2008 the veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The veteran reported that he 
served in the military as a recovery specialist, which 
required a lot of heavy lifting, and that he first began 
having back pain in the mid to late 1970's.  He reported that 
he had an immediate onset of low back pain when he was pinned 
between a truck and a trailer in service and he indicated 
that he was treated for his back pain at that time.  The 
veteran indicated that x-rays taken at that time were 
negative for any low back injury and that he was treated 
conservatively with pain medication and rest.  He states that 
he has had back pain since that time and that it has gotten 
more severe over the years.  After examination, the examiner 
diagnosed the veteran with degenerative disc disease of the 
lumbar spine and mild retrolisthesis of L5-S1.  The examiner 
rendered the opinion that the veteran's low back injury was 
at least as likely as not related to his active duty service.  
The examiner provided the rationale that the veteran 
indicated that his back pain began in service and that the 
veteran's significant amount of time in service caused 
chronic wear and tear on the back.

In adjudicating this claim, the Board must assess the 
veteran's competence to report sustaining a low back injury 
in service as well as of suffering from back problems since 
that time, and his credibility.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  In Barr and Washington, the 
Court reiterated that a veteran was competent to testify to 
factual matters of which he had first-hand knowledge, and 
citing its earlier decision in Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), noted that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

As such, the Board notes that the veteran is competent to 
report that he injured his back in an in service accident and 
that he has had back pain ever since service.  In addition, 
the Board finds that the veteran's report of frequent heavy 
lifting to be credible based upon the veteran's military 
occupational specialty.  The veteran's DD-214 reveals that 
the veteran's primary specialties in service were light wheel 
vehicle mechanic, heavy wheel vehicle mechanic, and track 
vehicle repairer.  The veteran has provided written 
explanations of the duties of wheeled vehicle and tracked 
vehicle mechanics, which indicate that heavy lifting would be 
a part of each job.

In light of the evidence the Board finds that entitlement to 
service connection for a low back injury is warranted.  While 
the veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any low back injury, 
the veteran is competent to report that he injured his back 
in service and that he has experienced back pain since 
service.  The veteran's report of heavy lifting in service is 
supported by the requirements of the veteran's military 
occupational specialties of light wheel vehicle mechanic, 
heavy wheel vehicle mechanic, and track vehicle repairer.  
The veteran is currently diagnosed with degenerative disc 
disease of the lumbar spine and mild retrolisthesis of L5-S1.  
Both the veteran's private physician and the VA examiner in 
July 2008 have associated the veteran's current low back 
injury with the veteran's active service.  Accordingly, 
entitlement to service connection for a low back injury is 
granted.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for a low back injury is 
granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


